Citation Nr: 1234424	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a disorder manifested by infections, to include as secondary to in-service exposure to Agent Orange or as secondary to service connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In an August 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), diabetes mellitus type II, diabetic retinopathy, peripheral neuropathy of the right and left lower extremities, disorder manifested by infections, erectile dysfunction, bilateral foot condition, and maxillary loss of teeth and gum disease.  The Veteran appealed the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision as to all claims and remanding those matter to the Board for further proceedings consistent with the Joint Motion.

In December 2010, the Board remanded the claims for additional development.  In December 2011 and April 2012 rating decisions, the Appeals Management Center granted service connection for PTSD, diabetes mellitus with erectile dysfunction, bilateral retinopathy, and aggravation of periodontal disease, peripheral neuropathy of the right and left lower extremities, and special monthly compensation based on loss of use of a creative organ.  As this represents a full grant of the claims for service connection previously before the Board, these claims are no longer before the Board.  The remaining claim for service connection for a disability manifested by infections has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.



FINDING OF FACT

The Veteran does not currently have, nor had at any point pertinent to the claim, a disorder manifested by infections or any continuing infections.


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by infections, to include as secondary to in-service exposure to Agent Orange or as secondary to service connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letters mailed in April 2004 and March 2006.  

After issuance of these letters, and opportunity for the Veteran to respond, the April 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and post-service VA and private treatment records, as well as the report of a February 2012 VA examination-conducted pursuant to the Board's December 2010 remand.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Analysis

The Veteran contends that he is entitled to service connection for a disorder manifested by infections, as he believes that this disorder stems from his service in Vietnam and exposure to Agent Orange, or that it is due to his service-connected diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the record in light of the above-noted legal authority, the Board finds that service connection for a disorder manifested by infection, to include as due to exposure to Agent Orange or as secondary to service-connected diabetes mellitus, is not warranted.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis with respect to infection or a disorder manifested by infection.  There were no abnormalities with respect to the claimed disability found on July 1968 discharge examination.   

The Veteran's post-service medical records, to include private treatment records, VA treatment records, and the report of numerous VA examinations, likewise do not reflect diagnosis or treatment of any infection or indicate that the Veteran has ever complained of or been treated for a disorder manifested by infection.  Rather, these records largely discuss the Veteran's diabetes mellitus and related disorders.  While a September 2003 VA outpatient treatment reports reflects that the Veteran underwent shave biopsy for his seborrhic keratosis on the left cheek, and risks such as infection were discussed, there is no indication that the Veteran actually suffered from infection

On VA examination in February 2012, the examiner indicated that he reviewed the Veteran's entire claims file.  He noted that he obtained a detailed history from the Veteran, and the Veteran denied any history of or symptoms of an infectious disorder currently or in the past.  On physical examination, there were no pertinent physical findings related to any infectious disorder, nor were there any significant diagnostic test findings or results.  The examiner also noted that there was no diagnosis of any infectious disorder or disorder manifested by infections in the Veteran's medical records.  The examiner indicated that the Veteran had not been, nor had he ever been, diagnosed with an infectious disease such as malaria, rheumatic fever, syphilis, or Lyme disease.  In short, the examiner did not diagnose a current or past infectious disorder or disorder manifested by infection.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, even if the Board were to accept the Veteran's contentions as to infection disorder related to his in-service exposure to Agent Orange or as due to his diabetes mellitus, the claim for service connection cannot be granted as the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met.

Regarding any direct assertions by the Veteran and/or his representative that he has a current diagnosed disorder manifested by infection that is medically related to service, to include as due to Agent Orange exposure or as due to diabetes mellitus, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical diagnosis of the disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for disorder manifested by infections, to include as secondary to in-service exposure to Agent Orange or as secondary to service connected diabetes mellitus, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a disorder manifested by infections, to include as secondary to in-service exposure to Agent Orange or as secondary to service connected diabetes mellitus, is denied,


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


